         Case 2:19-cv-01675-MJH Document 22 Filed 04/02/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR
                 THE WESTERN DISTRICT OF PENNSYLVANIA
________________________________________

STEWART ABRAMSON, individually and on
behalf of a class of all persons and entities
similarly situated,

                Plaintiff
                                                      Case No. 2:19-cv-1675-MJH
vs.

PALMCO ENERGY PA L.L.C d/b/a INDRA
ENERGY

                Defendant.



          MOTION FOR ENTRY OF ORDER GOVERNING DISCOVERY
        OF HARD COPY AND ELECTRONICALLY STORED INFORMATION

       The Plaintiff, with the consent of the Defendant, hereby moves for the Entry of an Order

being Governing Discovery of Hard Copy and Electronically Stored Information. The Proposed

Order is attached as Exhibit 1.
         Case 2:19-cv-01675-MJH Document 22 Filed 04/02/20 Page 2 of 2




                                           Respectfully submitted,

                                             /s/ Anthony I. Paronich
                                          Anthony I. Paronich
                                          Paronich Law, P.C.
                                          350 Lincoln Street, Suite 2400
                                          Hingham, MA 02043
                                          (508) 221-1510
                                          anthony@paronichlaw.com


                                CERTIFICATE OF SERVICE

       I hereby certify that, on April 2, 2020, I caused the foregoing to be electronically filed

with the Clerk of the United States District Court for the Western District of Pennsylvania using

the CM/ECF system, which will send notification of such filing to all counsel of record.


                                                /s/ Anthony I. Paronich
                                                 Anthony I. Paronich
